Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1–3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (USPN 10443530 B1).
Regarding Claim 1, Li discloses a solenoid valve diagnostic apparatus, comprising: a plurality of solenoid valves (28, where there is a valve associated with each piston) each configured to open or close an entrance/exit opening of a fuel tank (25); a current sensor (15) configured to measure an operating current of the solenoid valves (Col. 5, Lines 1–3); and a controller (18) configured to diagnose whether the solenoid valves fail, based on the operating current measured by the current sensor (Col. 7, Lines 2–8).  
Regarding Claim 2, Li discloses the controller determines whether the measured operating current satisfies a condition for entrance to a diagnostic mode (S110).  
Regarding Claim 3, Li discloses the condition for entrance to the diagnostic mode is that the measured operating current is less than reference currents differently set for respective check steps (S116).    
Regarding Claim 8, Li discloses solenoid valve diagnostic method, comprising the steps of measuring, by a current sensor (S104), an operating current of a plurality of solenoid valves (28, where there is a valve associated with each piston); and diagnosing, by a controller, whether the solenoid valves fail, based on the measured operating current (S112).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4–7 and 9–13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (USPN 10443530 B1) in view of Yamada et al. (JP 09196991 A–Translated).
Regarding Claim 4, Li discloses the controller: changes duties of PWM control signals transmitted to the solenoid valves when the controller enters the diagnostic mode (Col. 4, Lines 27–39 and Col. 5, Lines 28–35), but does not explicitly disclose determining a solenoid valve normal situation, when the duties of the PWM control signals and duties of PWM control signals fed back from the solenoid valves are inverted.  
Yamada teaches determining a solenoid valve normal situation (Fig. 3d), when the duties of the PWM control signals and duties of PWM control signals fed back from the solenoid valves are inverted (Fig. 3f) in order to be able to detect fault in varying load currents.  (Paras. 3 and 17–19).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the circuit of Li with a failure detection means as taught by Yamada in order to PWM control signals and duties of PWM control signals fed back from the solenoid valves are inverted.
Regarding claim 5, the Li–Yamada combination teaches the controller (Li 19) maintains a current check step, when the solenoid valve normal situation is determined in the diagnostic mode (Li 106).  
Regarding claim 6, the Li–Yamada combination teaches the controller determines solenoid valve failure, when the duties of the PWM control signals (Li 112) and the duties of the PWM control signals fed back are not inverted (Yamada Paras. 17–19).  
Regarding claim 7, the Li–Yamada combination teaches the controller transitions to a following check step, when the solenoid valve failure is determined.  (Col. 7, Lines 34–58).
Regarding Claim 9, the structural limitation of the apparatus described in the method is recited in Claim 9.  Accordingly the method steps recited in claims 2–4 are necessarily those performed when making and/or using the device of the Li–Yamada combination.
Regarding Claim 10, the structural limitation of the apparatus described in the method is recited in Claim 10.  Accordingly the method steps recited in claim 4 are necessarily those performed when making and/or using the device of the Li–Yamada combination.  
the Li–Yamada combination also teaches determining whether the measured operating current is less than reference currents differently set for respective check steps (Li 113).  
Regarding Claim 11, the structural limitation of the apparatus described in the method is recited in Claim 11.  Accordingly the method steps recited in claims 4–6 are necessarily those performed when making and/or using the device of the Li–Yamada combination.
Regarding Claim 12, the structural limitation of the apparatus described in the method is recited in Claim 12.  Accordingly the method steps recited in claim 7 are necessarily those performed when making and/or using the device of the Li–Yamada combination.  
Regarding claim 13, the Li–Yamada combination teaches diagnosing whether the solenoid valves fail further includes: maintaining a current check step, when the solenoid valve normal situation is determined (Li S110).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hong (KR 20030034911).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753